I cannot concur in the reversal of the judgment entered in this case. The purpose of the statute is to secure the approval of the plans and specifications of school houses erected after its passage, by the superintendent of public instruction, with a view to protect the health of the pupils. The statute does not provide that such approval must be had before any contract is let. It must be obtained before the building iserected. It is a well-known fact that contractors in small towns and the officers of rural school districts are not at all times familiar with the ever-changing provisions of the school laws. There is no question but that the plans and specifications were approved during the course of construction, and that when completed the building fully complied therewith. The representative of the superintendent's office wrote the secretary of the board on December 13:
"You have an unusually fine school. The people of your community as well as the school board may well be proud of the results obtained."
Under the construction placed upon this statute by Mr. Justice CLARK, the contractor and the members of the school board might have been severally prosecuted criminally for a violation of its provisions.
In my opinion the judgment should be affirmed.
POTTER, J., concurred with SHARPE, J. *Page 362